NO. 07-10-00433-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                       PANEL A

                                  JANUARY 27, 2011


                        CARMEX AUTO SALES, APPELLANT

                                           v.

               EUSEBIO RODRIGUEZ AND ESTELA CANEZ, APPELLEE


          FROM THE 84TH DISTRICT COURT OF HUTCHINSON COUNTY;

                NO. 38,083; HONORABLE WILLIAM D. SMITH, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS

      Appellant, Chriscella Mariscal d/b/a Carmex Auto Sales, has filed a motion to

dismiss this appeal because he no longer desires to pursue it. No decision of this Court

having been delivered to date, we grant the motion.         Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 42.1(a)(1). All costs related to this appeal are assessed

against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellees from

seeking relief to which they would otherwise be entitled, the Court directs appellees to

file a timely motion for rehearing.    No motion for rehearing from appellant will be

entertained.


                                                            Mackey K. Hancock
                                                                 Justice